DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-14 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/13/2020 is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 
Drawings
The drawings are objected to under 37 CFR 1.84(0) because FIG. 1-16 require suitable descriptive legends for understanding of the drawing. 37 CFR 1.84(0) reads as follows:
Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Arene et al. (Arene – US 2019/0391560 A1) in view of Yosui (Yosui – US 2015/0371761 A1) and  Pavate et al. (Pavate – US 2010/0127084 A1).

As to claim 1, Arene discloses an electronic device comprising:
at least one radio frequency identification chip (Arene: Abstract, [0002], [0042], and FIG. 1 the functional circuit 4), coated with a resin block (Arene: FIG. 1 the substrate 3);
a cover on top of and in contact located at the surface of the resin block (Arene: Abstract, [0042]-[0043], and FIG. 1 the cover 5: In the description of FIGS. 1a and 1b, the chip 1 also includes a cover 5, with a T-shaped section, the base of the T being assembled with a main face of the substrate 3. In this way, the two longitudinal grooves 2a, 2b are formed between the T-bar of the cover 5 and the main surface of assembly with the substrate 3), the cover forming, with the resin block, at least one notch (Arene: Abstract, [0040], [0042]-[0044], and FIG. 1 the grooves 2a-2b: In this case, the wire assembled to the chip 1 is not a simple mechanical support for the chip 1, but can contribute to the operation thereof, for example, by forming an antenna, or by electrically connecting the chip to a power supply, or still by distributing a signal to another chip that would also be connected thereto. In this case, of course, the wire is made of, or includes an electrically conductive material. If the wire is provided with an insulating sheath, it may be necessary to strip the wire at its longitudinal section to be accommodated in the groove in order to enable an electrical contact with a connection terminal. But the present disclosure is by no means limited to an electrical conductive wire connected to a connection terminal located in a groove of the chip 1), and
at least one contacting element (Arene: [0042], [0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b), located at the surface of the resin block inside of the notch (Arene: [0042], [0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b: The transmission reception device also includes a functional transmission reception circuit 4, and two wire segments 7a, 7b accommodated in the grooves 2a, 2b and spreading out each from one side of a groove 2a, 2b to form a dipole-shaped antenna. The wire segments 7a, 7b are in electrical contact ,
each notch being intended to receive a conductive wire, contacting the contacting element(s) (Arene: [0042], [0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b: The transmission reception device also includes a functional transmission reception circuit 4, and two wire segments 7a, 7b accommodated in the grooves 2a, 2b and spreading out each from one side of a groove 2a, 2b to form a dipole-shaped antenna. The wire segments 7a, 7b are in electrical contact with terminals 4a, 4b of the functional circuit 4, arranged in the groove, via a bonding material 17. The wire segments are also maintained in the grooves 2a, 2b by one adhesive 18 positioned in these grooves 2a, 2b and on the exposed side of the wires 7a, 7b).

Arene does not explicitly disclose a cover on top of and in contact with a passivation layer located at the surface of the resin block.

However, it has been known in the art of semiconductor device to implement the substrate as the resin block, as suggested by Yosui, which discloses the substrate as the resin block (Yosui: Abstract, [0064]-[0065], [0068]-[0070], and FIG. 8-9: the element body 10 is formed preferably by stacking resin substrates 11 and 12 made of a liquid crystal polymer (LCP), for example. Rectangular-spiral (coil-shaped) conductor patterns 31, 32, 34, and 35 are provided on the resin substrate 11).
Therefore, in view of teachings by Arene and Yosui, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to Arene to include the substrate as the resin block, as suggested by Yosui. The motivation for this is to implement a known alternative material of an electronic device substrate.

Further the combination of Arene and Yosui does not explicitly disclose a cover on top of and in contact with a passivation layer located at the surface of the resin block.

However, it has been known in the art of electronic device to implement a cover on top of and in contact with a passivation layer located at the surface of the resin block, as suggested by Pavate, which discloses a cover on top of and in contact with a passivation layer located at the surface of the resin block (Pavate: [0046] and FIG. 3: In one embodiment, first and second ends of the antenna 356 are printed onto first and second conductive surfaces (e.g., pads 334 and 335) configured to electrically communicate with the printed integrated circuit 310. In such an embodiment, the integrated circuit 310 generally comprises an uppermost passivation layer having first and second openings therein, exposing the first and second conductive surfaces (e.g., pads 334 and 335)).
Therefore, in view of teachings by Arene, Yosui, and Pavate it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the electronic device of Arene and Yosui to include a cover on top of and in contact with a passivation layer located at the surface of the resin block, as suggested by Pavate. The motivation for this is to implement a known alternative method for an electronic device design.

As to claim 2, Arene, Yosui, and Pavate disclose the limitations of claim 1 further comprising the device according to claim 1, wherein the chip is coated, on all of its surfaces, with the resin block (Yosui: Abstract, [0064]-[0065], [0068]-[0070], and FIG. 8-9: the element body 10 is formed preferably by stacking resin substrates 11 and 12 made of a liquid crystal polymer (LCP), for example. Rectangular-spiral (coil-shaped) conductor patterns 31, 32, 34, and 35 are provided on the resin substrate 11) and the passivation layer (Pavate: [0046] and FIG. 3: In one embodiment, first and second ends of the antenna 356 are printed onto first and second conductive surfaces (e.g., pads 334 and 335) configured to electrically communicate with the printed integrated circuit 310. In such an embodiment, the integrated circuit 310 generally comprises an uppermost passivation layer having first and second openings therein, exposing the first and second conductive surfaces (e.g., pads 334 and 335)), except for areas of contact with the contacting elements (Pavate: [0046] and FIG. 3: In one embodiment, first and second ends of the antenna 356 are printed onto first and second conductive surfaces (e.g., pads 334 and 335) configured to electrically communicate with the printed integrated circuit 310. In such an embodiment, the integrated circuit 310 generally comprises an uppermost passivation layer having first and second openings therein, exposing the first and second conductive surfaces (e.g., pads 334 and 335)).

As to claim 3, Arene, Yosui, and Pavate disclose the limitations of claim 1 further comprising the device according to claim 1, wherein the cover and the resin block together form two notches, each comprising at least one contacting element, the cover having, along a cross-section plane perpendicular to the length of the notches, a “T”-shaped cross-section (Arene: Abstract, [0040], [0042]-[0044], FIG. 1 the grooves 2a-2b and FIG. 4: the chip 1 also includes a .

As to claim 5, Arene, Yosui, and Pavate disclose the limitations of claim 1 further comprising the device according to claim 1, wherein the resin block is made of at least one polymer material (Yosui: Abstract, [0064]-[0065], [0068]-[0070], and FIG. 8-9: the element body 10 is formed preferably by stacking resin substrates 11 and 12 made of a liquid crystal polymer (LCP), for example. Rectangular-spiral (coil-shaped) conductor patterns 31, 32, 34, and 35 are provided on the resin substrate 11).

As to claim 7, Arene, Yosui, and Pavate disclose the limitations of claim 1 further comprising the device according to claim 1, wherein the resin block enables to enlarge a surface area for attaching the cover (Arene: [0042], [0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b: The transmission reception device also includes a functional transmission reception circuit 4, and two wire segments 7a, 7b accommodated in the grooves 2a, 2b and spreading out each from one side of a groove 2a, 2b to form a dipole-shaped antenna. The wire segments 7a, 7b are in electrical contact with terminals 4a, 4b of the functional circuit 4, arranged in the groove, via a bonding material 17. The wire segments are also maintained in the grooves 2a, 2b by one adhesive 18 positioned in these grooves 2a, 2b and on the exposed side of the wires 7a, 7b and Pavate: [0046] and FIG. 3: In one embodiment, first and second ends of the .

As to claim 8, Arene, Yosui, and Pavate disclose the limitations of claim 1 further comprising the device according to claim 1, wherein the resin block enables to laterally offset connection pads of the radio frequency identification chip (Arene: [0042], [0051], [0059], [0084], [0100], FIG. 1 the terminals 4a-4b, and FIG. 4: The transmission reception device also includes a functional transmission reception circuit 4, and two wire segments 7a, 7b accommodated in the grooves 2a, 2b and spreading out each from one side of a groove 2a, 2b to form a dipole-shaped antenna. The wire segments 7a, 7b are in electrical contact with terminals 4a, 4b of the functional circuit 4, arranged in the groove, via a bonding material 17. The wire segments are also maintained in the grooves 2a, 2b by one adhesive 18 positioned in these grooves 2a, 2b and on the exposed side of the wires 7a, 7b).

As to claim 9, Arene, Yosui, and Pavate disclose the limitations of claim 1 further comprising the device according to claim 1, wherein the chip has an upper surface with a surface area smaller than a surface area of contact of the cover with the resin block (Arene: [0042], [0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b: The transmission reception device also includes a functional transmission reception circuit 4, and two wire segments 7a, 7b accommodated in the grooves 2a, 2b and spreading out each from one side of a Pavate: [0046] and FIG. 3: In one embodiment, first and second ends of the antenna 356 are printed onto first and second conductive surfaces (e.g., pads 334 and 335) configured to electrically communicate with the printed integrated circuit 310. In such an embodiment, the integrated circuit 310 generally comprises an uppermost passivation layer having first and second openings therein, exposing the first and second conductive surfaces (e.g., pads 334 and 335)).

As to claim 10, Arene, Yosui, and Pavate disclose the limitations of claim 1 further comprising a radio frequency identification tag comprising: at least one devices according to claim 1; and at least one conductive wire engaged into the notch(es) (Arene:  [0002], [0042], [0051], [0059], [0084], [0086], [0100], FIG. 1 the terminals 4a-4b and FIG. 4-5: The transmission reception device also includes a functional transmission reception circuit 4, and two wire segments 7a, 7b accommodated in the grooves 2a, 2b and spreading out each from one side of a groove 2a, 2b to form a dipole-shaped antenna. The wire segments 7a, 7b are in electrical contact with terminals 4a, 4b of the functional circuit 4, arranged in the groove, via a bonding material 17. The wire segments are also maintained in the grooves 2a, 2b by one adhesive 18 positioned in these grooves 2a, 2b and on the exposed side of the wires 7a, 7b).

As to claim 11, Arene, Yosui, and Pavate disclose the limitations of claim 10 further comprising the tag according to claim 10, wherein the conductive wire(s) form one or a plurality of antennas of the radio frequency identification chip (Arene:  [0002], [0042], [0051], [0059], [0084], [0086], [0100], FIG. 1 the terminals 4a-4b and FIG. 4-5: To manufacture such a transmission reception device, or a chain of such devices, two wire coils are placed in the unwinders of the positioning members 9a, and these wires 7a, 7b are deployed through the positioning members 9 until they are attached to the storage spool of the reel forming the positioning member 9b. Once positioned, the different positioning members are activated to position the wires in a state of tension and in the same plane to prepare the insertion of the wires 7a, 7b into the chips 1. Transmission reception chips 1, for example, RFID chips, are positioned in the chip storage zone and can be successively moved, during the processing sequences, to the insertion position by the handling device 11).

As to claim 12, Arene, Yosui, and Pavate disclose the limitations of claim 11 further comprising a textile yarn comprising at least one radio frequency identification tag according to claim 11 (Arene:  [0042], [0051], [0059], [0084], [0100], [0115]-[0117], FIG. 1 the terminals 4a-4b and FIG. 4-5: The transmission reception device 15, 20 of the first and second examples can be inserted into a textile thread, for example, by taping, as taught in document U.S. Pat. No. 8,814,054. More generally, it can be inserted into a textile or plastic material, a fabric or a sheath).

As to claim 13, Arene, Yosui, and Pavate disclose the limitations of claim 1 further comprising a method of manufacturing the device according to claim 1 (Arene:  [0037], [0042], [0049], [0051], [0059], [0084], [0099]-[0101], [0115]-[0117], FIG. 1 the terminals 4a-4b and FIG. 4-5: his second example relates to a transmission reception device 20, similar to the one of .

As to claim 14, Arene, Yosui, and Pavate disclose the limitations of claim 13 further comprising the method of claim 13, comprising the steps of: 
positioning at least one radio frequency identification chip (Arene: Abstract, [0002], [0042], and FIG. 1 the functional circuit 4) on a first support (Arene: FIG. 1 the substrate 3); 
coating the radio frequency identification chip with a resin block (Arene: FIG. 1 the substrate 3 and Yosui: Abstract, [0064]-[0065], [0068]-[0070], and FIG. 8-9: the element body 10 is formed preferably by stacking resin substrates 11 and 12 made of a liquid crystal polymer (LCP), for example. Rectangular-spiral (coil-shaped) conductor patterns 31, 32, 34, and 35 are provided on the resin substrate 11); 
transferring the chip onto a second support by means of the first support (Arene: [0068]-[0071], [0076], [0099], [0116], and FIG. 3-5); 
exposing active areas of the radio frequency identification chip (Arene: [0042], [0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b); 
depositing a dielectric layers at the surface of the resin block (Arene: Abstract, [0042]-[0043], and FIG. 1 the cover 5: In the description of FIGS. 1a and 1b, the chip 1 also includes a cover 5, with a T-shaped section, the base of the T being assembled with a main face of the ; 
forming at least one connection pad and at least one contacting element (Arene: [0042], [0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b: The transmission reception device also includes a functional transmission reception circuit 4, and two wire segments 7a, 7b accommodated in the grooves 2a, 2b and spreading out each from one side of a groove 2a, 2b to form a dipole-shaped antenna. The wire segments 7a, 7b are in electrical contact with terminals 4a, 4b of the functional circuit 4, arranged in the groove, via a bonding material 17. The wire segments are also maintained in the grooves 2a, 2b by one adhesive 18 positioned in these grooves 2a, 2b and on the exposed side of the wires 7a, 7b); and 
bonding a cover above the resin block, to form at least one notch at the level of the contacting element (Arene: [0042], [0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b: The transmission reception device also includes a functional transmission reception circuit 4, and two wire segments 7a, 7b accommodated in the grooves 2a, 2b and spreading out each from one side of a groove 2a, 2b to form a dipole-shaped antenna. The wire segments 7a, 7b are in electrical contact with terminals 4a, 4b of the functional circuit 4, arranged in the groove, via a bonding material 17. The wire segments are also maintained in the grooves 2a, 2b by one adhesive 18 positioned in these grooves 2a, 2b and on the exposed side of the wires 7a, 7b). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Arene et al. (Arene – US 2019/0391560 A1) in view of Yosui (Yosui – US 2015/0371761 A1) and  Pavate et al. (Pavate – US 2010/0127084 A1) and further in view of Neuman (Neuman – US 9,870,529 B1).

As to claim 4, Arene, Yosui, and Pavate disclose the limitations of claim 1 except for the claimed limitations of the device according to claim 1, wherein the cover is made of silicon.
However, it has been known in the art of chip design to implement wherein the cover is made of silicon, as suggested by Neuman, which discloses wherein the cover is made of silicon (Neuman: column 5 lines 38-56, and FIG. 2-3 the polymer conformal coating 216: A polymer conformal coating 216, which is sometimes referred to as a “glob-top,” covers the RF transponder 104, bond wires 122 and 124, metal foil pads 110 and 112, and wire portions 106 and 108. The polymer conformal coating may be an epoxy, acrylic, polyurethane, or silicone, depending on application requirements. The transponder arrangement 100 of FIG. 1 does not show the polymer conformal coating in order to avoid obscuring elements of the arrangement).
Therefore, in view of teachings by Arene, Yosui, Pavate, and Neuman it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the chip design of Arene, Yosui, and Pavate to include wherein the cover is made of silicon, as suggested by Neuman. The motivation for this is to selectively choose an appropriate cover material for protecting an electronic chip.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arene et al. (Arene – US 2019/0391560 A1) in view of Yosui (Yosui – US 2015/0371761 A1) and  Pavate et al. (Pavate – US 2010/0127084 A1) and further in view of Ryo Imura (Imura - The World Smallest RFID micron Chip Bringing about New Business and Lifestyles).

 claim 6, Arene, Yosui, and Pavate disclose the limitations of claim 1 except for the claimed limitations of the device according to claim 1, wherein the chip has: a length in the range from 300 to 500 µm; a width in the range from 300 to 500 µm; and a thickness in the range from 50 to 100 µm.
However, it has been known in the art of chip design to implement the chip has: a length in the range from 300 to 500 µm; a width in the range from 300 to 500 µm; and a thickness in the range from 50 to 100 µm, as suggested by Imura, which discloses the chip has: a length in the range from 300 to 500 µm; a width in the range from 300 to 500 µm; and a thickness in the range from 50 to 100 µm (Imura: Abstract and FIG. 1: An ultra small RFID (Radio-Frequency IDentification) µ-Chip storing a unique 128-bits ROM ID code has been developed for use in a reliable authentication through a network based secure ID management. Its extremely small size chip designed to be 0.4mm x 0.4mm and 60 micron thick enables so many applications, even for paper media such as labels and cards. The unique ID code number written without duplication during fabrication can be used and applied for secure identification of each individual product level, and the authentication system using p-Chip leads to various secure solutions in business and lifestyles).
Therefore, in view of teachings by Arene, Yosui, and Pavate, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the chip design of Arene, Yosui, and Pavate to include the chip has: a length in the range from 300 to 500 µm; a width in the range from 300 to 500 µm; and a thickness in the range from 50 to 100 µm, as suggested by Imura. The motivation for this is to selectively choose an appropriate chip dimension for a need of an appropriate application.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Brun et al., US 2011/0287606 A1, discloses method for fabricating chip elements provided with wire insertion grooves.
Rolland et al., US 2020/0335475 A1, discloses method for joining a microelectronic chip to a wire element.
Vicard et al., US 2010/0245182 A1, discloses assembly of radiofrequency chips.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.



/QUANG PHAM/Primary Examiner, Art Unit 2684